Name: 2003/751/EC: Decision No 189 of 18Ã June 2003 aimed at introducing a European health insurance card to replace the forms necessary for the application of Council Regulations (EEC) NoÃ 1408/71 and (EEC) NoÃ 574/72 as regards access to health care during a temporary stay in a Member State other than the competent State or the State of residence (Text with relevance for the EEA and for the EU/Switzerland Agreement.)
 Type: Decision
 Subject Matter: health;  executive power and public service;  social protection;  economic geography
 Date Published: 2003-10-27

 Avis juridique important|32003D07512003/751/EC: Decision No 189 of 18 June 2003 aimed at introducing a European health insurance card to replace the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 as regards access to health care during a temporary stay in a Member State other than the competent State or the State of residence (Text with relevance for the EEA and for the EU/Switzerland Agreement.) Official Journal L 276 , 27/10/2003 P. 0001 - 0003Decision No 189of 18 June 2003aimed at introducing a European health insurance card to replace the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 as regards access to health care during a temporary stay in a Member State other than the competent State or the State of residence(Text with relevance for the EEA and for the EU/Switzerland Agreement)(2003/751/EC)THE ADMINISTRATIVE COMMISSION,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), under which it is the duty of the Administrative Commission on Social Security for Migrant Workers to deal with all administrative questions arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 2(1) of Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community(2), under which the Administrative Commission is required to draw up models of certificates, certified statements, declarations, claims and other documents necessary for the application of the regulations,Having regard to Article 117 of Regulation (EEC) No 574/72, under which the Administrative Commission is required to adapt to the new data-processing techniques the models of certificates, certified statements, declarations, claims and other documents together with the operations and methods of transmission of the data provided for the implementation of the regulations,Whereas:(1) In accordance with Regulation (EEC) No 1408/71, the current forms entitle persons covered by the Regulation to reimbursement of health care costs during a temporary stay in a Member State other than the competent State or, for recipients of a retirement or other pension and family members who do not reside in the same Member State as the worker, in a Member State other than the State of residence.(2) The Barcelona European Council, held on 15 and 16 March 2002, decided: "that a European health insurance card will replace the current paper forms needed for health treatment in another Member State. The Commission will present a proposal to that effect before the spring European Council in 2003. Such a card will simplify procedures, but will not change existing rights and obligations" (point 34).(3) Given that the use of health or social insurance cards differs widely from one country to another, the European health insurance card (hereinafter referred to as the "European card") should be introduced initially in a format in which the data necessary for the provision of health care and reimbursement of the costs can be read with the naked eye. This information may additionally be incorporated in an electronic medium. The use of an electronic medium will furthermore become generalised at a later stage in the introduction of the European card.(4) The European card must conform to a single model defined by the Administrative Commission, which should both help facilitate access to health care and help to prevent irregular, abusive or fraudulent use of the card.(5) The institutions in the Member States should determine the period of validity of the European cards they issue. In particular, the period of validity of the card should take account of the presumed duration of the insured person's entitlement.(6) When exceptional circumstances prevent the person concerned from producing the European card, a provisional replacement certificate of limited validity should be issued. "Exceptional circumstances" may be the theft or loss of the European card or departure at notice too short for a European card to be obtained.(7) The Administrative Commission recommends that decisions of the EEA Joint Committee and of the EU-Switzerland Joint Committee be prepared from the point of view of the implications of the European card replacing the forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 as regards access to care during a temporary stay in a Member State other than the competent State or the State of residence,HAS DECIDED AS FOLLOWS:Article 1The European health insurance card (hereinafter referred to as the "European card") shall progressively replace the forms provided for by Regulations (EEC) No 1408/71 and (EEC) No 574/72 giving entitlement to reimbursement of health care costs during a temporary stay in a Member State other than the competent State or the State of residence. The different stages in replacing these forms shall be the subject of subsequent decisions of the Administrative Commission on Social Security for Migrant Workers.Article 21. The period of validity of the European card shall be determined by the issuing institution.2. The institution at the place of stay shall be reimbursed for the cost of health care provided on the basis of a valid card, in accordance with the provisions in force.Article 3The European card may be issued either in the form of a specific card or as the reverse side of the health insurance card(s) existing in the Member States.Article 4The European card shall be an individual card made out in the name of the holder.Article 5When exceptional circumstances prevent an insured person from producing the European card, a provisional replacement certificate of limited validity shall be issued.Article 61. The European card and the provisional replacement certificate shall conform to a single model meeting the characteristics and specifications laid down by decision of the Administrative Commission on Social Security for Migrant Workers.2. The European card shall contain the following data:- surname and forename of the card holder,- personal identification number of the card holder or, when no such number exists, the number of the insured person from whom the rights of the card holder derive,- date of birth of the card holder,- expiry date of the card,- ISO code of the Member State issuing the card,- identification number and acronym of the competent institution,- logical number of the card.Article 7This decision shall be published in the Official Journal of the European Union. It shall be applicable from the first day of the month following its publication.The Chairman of the Administrative CommissionTheodora Tsotsorou(1) OJ L 149, 5.7.1971, p. 2 (English special edition: Series-I 71(II), p. 416). Regulation as last amended by Regulation (EC) No 1386/2001 of the European Parliament and of the Council (OJ L 187, 10.7.2001, p. 1).(2) OJ L 74, 27.3.1972, p. 1 (English special edition: Series I Chapter 1972(I) p. 159). Regulation as last amended by Commission Regulation (EC) No 410/2002 of the European Parliament and of the Council (OJ L 62, 5.3.2002, p. 17).